Citation Nr: 1417396	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  12-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that this appeal has been processed through the VBMS electronic paperless appeals processing system. 

In October 2013, the Board remanded the issue on appeal for additional development, to include requesting a VA examination for the Veteran's PTSD.  The Board notes that the Veteran failed to report for his VA examination.  As the evidence of record does not reflect that he has good cause for his failure to report, the Board will decide the matter on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2013).  As the actions specified in the October 2013 remand have been completed to the extent possible, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the Board's favorable decision in granting service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished. 

Establishing service connection generally requires (1) the presence of a current disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) the nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Veteran contends that he has PTSD as a result of his combat experiences in Vietnam.  Specifically, he asserts that he engaged in direct combat with the enemy and witnessed the deaths and serious injury of his fellow soldiers.  See March 2010 PTSD Stressor Statement.  The Veteran's military records show that he served in Vietnam from October 1969 to October 1970.  His DD 214 reflects that his military occupational specialty (MOS) was as an infantryman and that he received various decorations.  None of the decorations denote combat service.  Nevertheless, the Board finds the Veteran's allegations of combat service as consistent with his verified military occupational specialty and his Vietnam service. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f). 

A November 2008 private treatment record reflects that the Veteran reported his current psychiatric symptoms and his in-service combat related experiences.  The private treating psychiatrist found, upon objective evaluation, that the Veteran had a current PTSD diagnosis under DSM-IV criteria.  The private treating psychiatrist also found that the Veteran's PTSD was related to his service in Vietnam.  

As the competent and credible evidence shows that the Veteran has a current diagnosis of PTSD which is related to his in-service combat stressor, the Board finds that service connection is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


